UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4783


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILKINS MCNAIR, JR.,

                Defendant – Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cr-00320-CCB-1)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Lease, SMITH, LEASE & GOLDSTEIN, LLC, Rockville,
Maryland, for Appellant.   Jonathan Biran, Jefferson McClure
Gray, Assistant United States Attorneys, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wilkins McNair, Jr., pled guilty to one count of wire

fraud and one count of witness tampering.                    The district court

sentenced him to 70 months’ imprisonment.                     McNair’s attorney

filed a brief in accordance with Anders v. California, 386 U.S.

738   (1967),     stating    that,    in       counsel’s   view,     there    are   no

meritorious issues for appeal, but noting that McNair questioned

the validity of his guilty plea and asserted that counsel was

ineffective for failing to investigate, failing to challenge the

Sentencing Guidelines calculations, and for recommending that he

plead guilty.      After being advised of his right to file a brief,

McNair elected not to file a pro se supplemental brief.                              We

affirm.

            In the absence of a motion to withdraw a guilty plea,

this court reviews the adequacy of the guilty plea pursuant to

Fed. R. Crim. P. 11 for plain error.                       See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                 Our     review   of    the

transcript of the plea hearing leads us to conclude that the

district court fully complied with Rule 11 in accepting McNair’s

guilty    plea.     The     court    ensured      that   McNair    understood       the

charges against him and the potential sentences he faced, that

he entered his plea knowingly and voluntarily, and that the plea

was   supported    by   an    independent        factual    basis.      See   United



                                           2
States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

Accordingly, we affirm McNair’s conviction.

           We have reviewed McNair’s sentence and determined that

it was properly calculated and that the sentence imposed was

reasonable.      See Gall v. United States, 552 U.S. 38, 51 (2007);

United States v. Llamas, 599 F.3d 381, 387 (4th Cir. 2010).                          The

district      court   followed       the    necessary         procedural     steps   in

sentencing      McNair,      appropriately              treated       the   sentencing

Guidelines as advisory, properly calculated and considered the

applicable Guidelines range, and weighed the relevant 18 U.S.C.

§   3553(a)     (2006)     factors     in       light    of     McNair’s    individual

characteristics       and     circumstances.                  The     district   court

adequately explained its reasons for denying McNair’s request

for a variance, noting that McNair had engaged in a “substantial

pattern of fraud.”          In light of McNair’s medical condition and

the government’s recommendation of a sentence at the low end of

the advisory Guidelines range, however, the court imposed a 70-

month   sentence.        Because     the    court       adequately      explained    its

reasons for the sentence imposed, we conclude that the sentence

is not an abuse of discretion and is reasonable.                        See Gall, 552

U.S. at 41; United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007)   (applying        appellate     presumption         of       reasonableness   to

within-Guidelines sentence).



                                            3
              McNair     also         questions        whether      counsel         provided

constitutionally          ineffective               assistance      by      failing        to

investigate,       failing       to      challenge       the     computation        of    the

Guidelines range, and for recommending that he plead guilty.

Claims of ineffective assistance of counsel are not cognizable

on   direct     appeal    unless         the    record       conclusively      establishes

counsel’s       constitutionally             inadequate        performance.          United

States    v.     Baldovinos,        434      F.3d     233,    239   (4th     Cir.    2006).

Because     the    record      does       not       conclusively     demonstrate          that

McNair’s counsel was ineffective, we decline to consider this

claim on direct appeal.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        This    court   requires         that    counsel     inform     McNair,     in

writing,    of    the    right      to    petition      the    Supreme     Court     of    the

United States for further review.                       If McNair requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                         Counsel’s motion must

state that a copy thereof was served on McNair.                                We dispense

with oral argument because the facts and legal contentions are

adequately       presented     in      the     materials       before    the    court     and

argument would not aid the decisional process.

                                                                                    AFFIRMED

                                                4